El Juez Asociado Señor. Negrón García
emitió la opinión del Tribunal.
¿Puede la Comisión Estatal de Elecciones regular el contenido del mensuario(1) universitario Diálogo, en virtud de la prohibición de anuncios durante un año eleccionario, según el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351, y la Sec. 2.1 del Reglamento de Gastos de Difusión Pública del Gobierno de 11 de diciembre de 1987 (en adelante Reglamento de Gastos)?
*881HH
En septiembre de 1986 la Universidad de Puerto Rico comenzó su publicación que sería financiada con fondos propios y la venta de anuncios y suscripciones. Su Director, Sr. Luis Fernando Coss —por contrato— tiene a cargo la supervisión de los escritores, en su mayoría egresados de la Escuela de Comunicaciones de la Universidad, y el resto del personal. Diálogo mantiene sustancialmente un enfo-que universitario y educativo sobre el quehacer cultural de Puerto Rico y del exterior. Entre sus colaboradores se en-cuentran profesores, estudiantes, empleados del sistema universitario y destacados escritores nacionales e internacionales.(2) Es utilizado como taller de práctica para los estudiantes de la mencionada Escuela. Cuenta, ade-más, con personal técnico responsable de confeccionar las ediciones.
Diálogo produce una tirada de cuarenta mil (40,000) ejemplares que se distribuyen de forma gratuita durante el año académico a los estudiantes, profesores y empleados de todos los recintos de la Universidad de Puerto Rico y otras instituciones universitarias privadas del país.
Por otro lado, la independencia editorial de quienes con-feccionan Diálogo nunca ha estado en duda. En su primera edición, el entonces Presidente de la Universidad de Puerto Rico, Ledo. Femando Agrait, dijo:
Para facilitar el flujo de información, incrementar los niveles de conocimiento sobre nuestra propia realidad universitaria y para enseñarnos y enseñar a la comunidad puertorriqueña que la Universidad existe todos los días, surge este instrumento. Diálogo no es un instrumento de la administración para expo-ner su posición con respecto a temas que generen controversias; Diálogo es un esfuerzo por unir voluntades universitarias a[u]n *882cuando existan controversias. (Énfasis suplido.) Diálogo de sep-tiembre de 1986, pág. 2; además, en declaración jurada del ex Presidente de la U.P.R., Dr. José M. Saldaña, anejada a la de-manda, que confirma esta postura.
Al iniciarse el año eleccionario 1992, la Comisión Esta-tal de Elecciones comenzó a exigirle a las agencias del Go-bierno el cumplimiento estricto con el mencionado Regla-mento de Gastos. En específico, requirió al señor Coss que le sometiera —antes de su publicación— copias del men-suario para revisar que su contenido no incluyera anuncios prohibidos. El señor Coss decidió ignorar esos requeri-mientos y publicó sin someter las copias. Ante ello, la Junta de Anuncios de la Comisión Estatal de Elecciones emitió un informe el 13 de abril de 1992 y ordenó a la Universidad que cesara y desistiera esa publicación y anuncios hasta tanto obtuviera una autorización previa.
El 1ro de mayo de 1992 la Universidad de Puerto Rico y el señor Coss presentaron una demanda contra la Comi-sión Estatal en la que cuestionaron la validez y autoridad constitucional de esa orden. El Tribunal Superior, Sala de San Juan (Hon. Gilberto Gierbolini, hijo), ordenó a la Co-misión Estatal que celebrara una vista, y retuvo jurisdicción. Celebrada, con el beneficio de memorandos de derecho de las partes, el 22 de junio de 1992 la Junta de Anuncios recomendó de forma unánime que se autorizara la publicación bajo las mismas condiciones impuestas en la Resolución de 13 de abril de 1992, es decir, siempre que se cumpliera a cabalidad con el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, y el Reglamento de Gastos. A esos fines, propuso que se ordenara a la Universidad a remitir, una vez publicado, desde agosto hasta noviembre de 1992, cuatro (4) copias de Diálogo a la Junta de Anuncios. El 1ro de julio de 1992 la Comisión Estatal aprobó dicho informe.
No conforme, tanto la Universidad de Puerto Rico como el señor Coss, volvieron y presentaron sendos recursos de revisión ante el mismo tribunal. Luego de una vista en cámara, el 21 de diciembre de 1992 dicho foro revocó la *883sentencia por el fundamento de que Diálogo era un foro público con las mismas garantías y protecciones que gozan los demás periódicos de circulación en nuestra sociedad.
A solicitud de la Comisión Estatal de Elecciones revisamos.(3)
h-4 y.
La Comisión Estatal de Elecciones argumenta que la sentencia beneficia al señor Coss y no a la Universidad de Puerto Rico. Aduce que él es quien únicamente tiene legi-timación activa para reclamar frente al Estado los dere-chos constitucionales en controversia aquí. No tiene razón.
El requisito de legitimación exige “la obligación de cercioramos de que las partes que suscitan la controversia están particularmente capacitadas para así hacerlo y de que su interés es uno ‘de tal índole que, con toda probabilidad, habrá de proseguir su causa de acción vigorosamente y habrá de traer a la atención del tribunal las cuestiones en controversia’ Noriega v. Hernández Colón, 135 D.P.R. 406, 427 (1994), y casos allí citados. Con tal propósito, el promovente tiene que cumplir “con determinados requisitos indispensables, a saber: (1) que ha sufrido un daño claro y palpable; (2) que el daño es real, inmediato y preciso y no uno abstracto o hipotético; (3) que la causa de acción debe surgir bajo el palio de la Constitución o de una ley, y (4) que exista una conexión entre el daño sufrido y la causa de acción ejercitada”. Id.
Respecto a la prensa, hemos resuelto que los dueños y editores de un periódico tienen un interés espe*884cial que los legitima para representarlo en los tribunales e invocar derechos a su favor. Prensa Insular de P.R. v. Cordero, Auditor, 67 D.P.R. 89, 102-103 (1947). Cuando el Es-tado crea un foro público, tiene que asegurarle a sus bene-ficiarios que los derechos constitucionales de libertad de expresión y de prensa no serán menoscabados salvo que la intervención gubernamental cumpla un escrutinio estricto. Además, si se violentan esos derechos, sus beneficiarios son quienes pueden invocar la protección judicial.
El señor Coss demandó por su condición de Director de Diálogo, publicación de la Universidad de Puerto Rico. Como usufructuarios de los derechos constitucionales de libertad de expresión y de prensa que protegen a Diálogo, ambos cumplen a cabalidad con los requisitos de legitima-ción activa para instar esta acción. Superado este aspecto procesal, concentrémonos en la sustancia del recurso.
r — { 1 — 1
La pieza legislativa en que la Comisión Estatal de Elecciones fundamenta su intervención dispone:
Se prohíbe a las agencias del Gobierno de Puerto Rico, la Asamblea Legislativa de Puerto Rico y ala Rama Judicial, que a partir del 1ro. de enero del año en que deba celebrarse una elección general y hasta el día siguiente a la fecha de celebra-ción de la misma, incurran en gastos para la compra de tiempo y espacio en los medios de difusión pública con el propósito de exponer sus programas, proyectos, logros, realizaciones, proyec-dones o planes. Se exceptúan de esta disposición aquellos avi-sos y anuncios de prensa expresamente requeridos por ley.
Asimismo, se exceptúan de la anterior disposición aquellos anuncios que sean utilizados para difundir información de in-terés público, urgencia o emergencia, los cuales sólo serán per-mitidos previa autorización al efecto de la Comisión Estatal de Elecciones. (Enfasis suplido.) Art. 8 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351.
A su vez, la Sec. 2.1 del Reglamento de Gastos, págs. 4-5, ordena:
*885Toda agenda que, directa o indirectamente, proyecte incurrir en gastos en el uso de cualquier medio de difusión para emitir cualquier información que considere de interés público, tendrá que someter previamente una solicitud de autorización ante la Comisión.
Esta prohibición, aunque amplia, no es absoluta. Veda aquellos anuncios y aquellas publicaciones, directa e indi-rectamente, que de una u otra forma -enaltecen o divulgan las ejecutorias del Gobierno. Según su historial legislativo, tiene el propósito de terminar “durante el período eleccio-nario la práctica de las agencias gubernamentales de hacer campaña política mediante la publicación de anuncios so-bre sus logros y planes”. Romero Barceló v. Hernández Agosto, 115 D.P.R. 368, 393 (1984).
Recientemente reiteramos ese enfoque en el contexto de unos anuncios para invitar a la ciudadanía a que celebre los actos oficiales conmemorativos del Día de la Constitución del Estado Libre Asociado de Puerto Rico sin el permiso correspondiente. C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993). A tal efecto dijimos que “del lenguaje suficientemente claro del propio Art. 8.001, supra, surge inequívocamente la intención legislativa de excluir definitivamente del proceso político la influencia solapada que el partido en el poder pueda tener, mediante el uso de los anuncios gubernamentales”. C.E.E. v. Depto. de Estado, supra. Es claro, pues, que la validez del Art. 8.001, supra, respecto a publicaciones por las ramas de gobierno de anuncios con matiz político-partidista es absoluta y su validez no se cuestiona.
IV
En el caso de autos, el tribunal sentenciador concluyó que Diálogo era un foro público de génesis estadual, al cual no se le podía limitar la expresión. Invocó a Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988), a los *886efectos de que “el Estado puede crear un periódico finan-ciado con fondos públicos y convertirlo en un foro público”. Sentencia de 21 de diciembre de 1992, pág. 2. El dictamen es de correcta juridicidad.
El Art. II, Sec. 4 de nuestra Constitución, L.P.R.A., Tomo 1, consagra los derechos de libertad de prensa y de expresión como pilares fundamentales de esta sociedad democrática. La esencia de ambos derechos estriba en que el Estado no puede restringir de forma arbitraria el contenido de las publicaciones ni coartar la capacidad del ser humano para expresarse con libertad. Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988); Aponte Martínez v. Lugo, 100 D.P.R. 282 (1971); Mari Bras v. Casañas, 96 D.P.R. 15 (1968); Pueblo v. Burgos, 75 D.P.R. 551 (1953).
La libertad de expresión es la quintaesencia de una sociedad democrática. De forma multidimensional, en la constelación de valores democráticos, goza de una primacía peculiar. Todo individuo está en libertad de poder expresar sus opiniones según su conciencia. Esta libertad intenta “proteger jurídicamente el libre desenvolvimiento de la personalidad a través de los medios más eficaces y habituales de exteriorización de los contenidos de conciencia”. Escuela de Administración Pública, La Nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, pág. 205. Para lograr este fin, nuestra carta fundamental establece que no se aprobará ley alguna que restrinja la libertad de palabra o de prensa, o el derecho del pueblo a reunirse en asamblea pacífica y a pedir del Gobierno la reparación de agravios.
Los derechos de libertad de expresión y de prensa no sólo protegen el contenido del mensaje, sino el medio y lugar donde se ejercite. Para delimitarlos, la jurisdicción federal desarrolló la doctrina de los foros públicos que acogimos en Pacheco Fraticelli v. Cintrón Antonsanti, supra, y *887que reafirmamos en U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993).
A tales efectos, incorporamos la decisión de Perry Ed. Assn. v. Perry Local Educator’s Assn., 460 U.S. 37 (1983), en la cual el Tribunal Supremo federal reconoció por primera vez la existencia de tres (3) tipos de foros en los cuales el derecho de libertad de expresión disfruta de unas protecciones distintas.(4) El primero, el foro público tradicional, radica en los lugares que el Estado haya reconocido históricamente como idóneos para el debate público y la reunión pacífica, tales como las calles, las aceras y los parques. En éstos no puede prohibirse absolutamente el derecho a la libertad de expresión, pero sí reglamentar el tiempo, lugar y modo de expresión siempre que la reglamentación sea neutral al contenido de la expresión y promueva un interés público apremiante, limite su intervención a la mínima necesaria y objetiva (narrowly tailored), y deje amplios medios de comunicación alternos. Lee v. Krishna Society, 505 U.S. 830 (1992); Frisby v. Schultz, 487 U.S. 474 (1988); Perry Ed. Assn. v. Perry Local Educator’s Assn., supra, pág. 44.
Si la reglamentación establece unas clasificaciones o limitaciones por razón del contenido del mensaje, entonces debe sobrepasar un escrutinio estricto. Es decir, responder a un interés gubernamental apremiante y limitar su interferencia a la mínima necesaria para alcanzar su objetivo. Burson v. Freeman, 504 U.S. 191 (1992).(5)
El segundo es el foro público por designación. *888Abarca los lugares no comprendidos en el foro público tra-dicional pero que hayan sido designados por el Estado para el ejercicio del derecho de la libertad de expresión. La iden-tificación de estos lugares dependerá de la intención del Estado al destinar la propiedad para determinados fines. Estos foros gozan de la misma protección que los públicos tradicionales. Se abren “para propósitos específicos ... [y para beneficio de] ciertos grupos o sobre ciertos temas. ... [E]l derecho a expresarse se ext[iende] sólo a otros grupos de carácter similar o a otros puntos de vista sobre el mismo tema”. U.N.T.S. v. Srio. de Salud, supra, pág. 164. En estos foros la reglamentación al derecho de expresión debe ser razonable.
El último foro es el no tradicional, que no está enmarcado dentro de los anteriores.
En ést[o]s, la protección que ofrece la Primera Enmienda de la Constitución federal es menor. El Gobierno puede limitar la actividad expres[a] a aquella compatible con el objetivo para el cual fue creada esta propiedad pública. La reglamentación de la expresión será válida siempre que sea razonable, aunque no tiene que ser la única ni la más razonable, ... neutral en cuanto a puntos de vista ... y siempre que no sea parte de un esfuerzo por suprimir la expresión .... U.N.T.S. v. Srio. de Salud, supra, pág. 164.
V
En el ámbito de la prensa, la doctrina de los foros públicos ha sido extendida a periódicos subvencionados por escuelas públicas. El Estado o una institución educativa puede crear y subvencionar un periódico o una publicación, y clasificarlo como foro público por designación; así gozará de todas las garantías constitucionales de libertad de prensa y de expresión. R. Salomone, Free Speech and School Governance in the Wake of Hazelwood, 26 Ga. L. Rev. 253, 268 (1992); G. Danning, Freedom of Speech in *889Public Schools: Using Communication Analysis to Eliminate the Role of Educational Ideology, 19 Hastings Const. L.Q. 123, 129 (1991); W.G. Buss, School Newspapers, Public Forum, and the First Ammendment, 74 Iowa L. Rev. 505, 507 (1989); M.G. Yudof, Personal Speech and Government Expression, 38 Case W. Res. L. Rev. 671, 680 (1988). “Por ende, las facilidades educativas podrían considerarse foros públicos, sólo si las autoridades escolares han— ‘me-diante política o por práctica’— abierto esas facilidades ‘para el uso indiscriminado del público en general’ Perry Education Assn. v. Perry Local Educator’s Assn., supra, pág. 47, o por algún segmento del público, tal como las organizaciones estudiantiles”. (Traducción nuestra.) Hazelwood School District v. Kuhlmeier, supra, pág. 467.
Hazelwood School District v. Kuhlmeier, supra, validó la actuación del director de un periódico de escuela superior al censurar unos artículos publicados como parte de un curso ofrecido de periodismo. El director determinó que su contenido no era apto para el público estudiantil al cual se dirigía. El tribunal entendió que el periódico escolar había sido creado como un taller de aprendizaje para los estu-diantes del curso de periodismo y no como un foro para la diseminación de ideas.(6) No obstante, reafirmó lo resuelto en Cornelius v. NAACP Legal Defense & Ed. Fund, 473 U.S. 788, 802 (1985) —a los efectos de que “el gobierno no crea un foro público por inacción o permitiendo el discurso limitado, sino sólo abriendo intencionalmente un foro no tradicional para el discurso público” (traducción nuestra)— y resolvió que de haber existido una intención clara de la escuela de crear un foro público (clear intent to create a public forum) para la diseminación indiscriminada de *890ideas, el periódico hubiese gozado de las garantías consti-tucionales que protegen a esos foros.(7)
VI
En la confección de Diálogo participan activamente profesores, estudiantes y reconocidos autores ibero-americanos. Los temas cubiertos en sus artículos varían desde aspectos de la vida universitaria hasta obras literarias. El propio informe de la Junta de Anuncios re-conoció que “[u]n examen de los ejemplares sometidos a partir de enero de 1991 a mayo de 1992, demuestra que el periódico ‘Diálogo’ mantiene sustancialmente un enfoque universitario y educativo sobre el quehacer cultural universal y nacional”. Informe de 22 de junio de 1992, pág. 3. Además, surgió de la prueba testifical:
La manera en que se compile [D]iálogo no se diferencia mucho de cualquier otro periódico[,] se establece un plan monitorial a base de unas reuniones de tipo de redacción donde se toman en consideración los temas más sobresalientes del momento. Hay unas secciones naturalmente permanentes en la que participan académicos o personas asociadas al mundo de la cultura y la ciencia entre otros han participado como colaboradores Luis Rafael Sánchez, José Luis González, Ana Lydia [Vega], Magaly García Ram[i]s, Arcadio Díaz Quiñones, entre algunos científi-cos José Miguel García Castro, Manuel Gómez, la corporación de estudios de ingeniería de la U.RR. y las universidades pri-vadas, han participado también investigadores prominentes de *891la Estación Experimental como ustedes saben es una depen-dencia de la Universidad y escritores del exterior, entre otros, García Márquez, Alfredo [Bryce Echenique,] [Camilo José Cela] y otros. T.E., Vista de 4 de mayo de 1992 ante la Junta de Anuncios de la Comisión Estatal, págs. 53-54.
Dicha prueba también demostró que su contenido editorial es seleccionado exclusivamente por su editor, señor Coss, y un equipo de redactores; la administración no par-ticipa en este proceso. Apuntaló el señor Coss en la vista oral ante la Junta de Anuncios lo siguiente:
... [L]a administración universitaria naturalmente es parte de la comunidad y también su iniciativa o ejecutorias son pro-puestas de temas periodísticos pero esto se evalúa con total y absoluta independencia por parte del equipo y Redacción, la Coordinadora de Redacción y el Director. T.E., supra, pág. 60.
Resulta claro, pues, que Diálogo es un foro público por designación, lo que implica examinar si la reglamentación impuesta sobrepasa el análisis del escrutinio estricto. Es decir, la restricción gubernamental tiene que responder a un interés gubernamental apremiante y constituir una intervención mínima para lograr sus objetivos.
Del alegato de la Comisión Estatal no surge evidencia suficiente que demuestre que, al aplicarse el citado Art. 8.001 al mensuario Diálogo, se promovió algún interés gu-bernamental apremiante. Aunque el propósito de la Ley Electoral de Puerto Rico es evitar que los poderes guberna-mentales utilicen los fondos públicos para realizar campa-ñas políticas durante años eleccionarios, y ello constituye un interés legítimo, en este caso, no es apremiante. Diá-logo no es un medio que atente contra el propósito codifi-cado; por el contrario, tiene un enfoque amplio universita-rio y académico que no cae dentro del marco limitante del susodicho Art. 8.001.
En conclusión, resolvemos que Diálogo constituye un foro público creado por el Estado que no está sujeto al es-crutinio de la Junta de Anuncios de la Comisión Estatal de *892Elecciones. El derecho constitucional a la libertad de ex-presión y de prensa protegen a la Universidad de Puerto Rico y al señor Coss, en beneficio de Diálogo, contra inter-venciones de este tipo.

Se dictará sentencia confirmatoria.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente. El Juez Asociado Señor Fuster Ber-lingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Rebollo López emitió una opinión disidente.

 “Periódico que se publica mensualmente. Mensual. No tiene registro acadé-mico, pero este neologismo es de formación correcta y de notoria necesidad en nues-tra lengua. Por analogía, monthly en inglés; común adjetivo, significa mensual; y como sustantivo una revista o periódico que se publica una vez por mes.” (Énfasis suplido.) D. Buonocore, Diccionario de Bibliotecología, 2da ed., Buenos Aires, Ed. Marymar, 1976, pág. 300.


 Recientemente la Universidad de Puerto Rico acordó con la UNESCO la publicación en cada edición de Diálogo de una obra literaria de algún escritor reco-nocido de Iberoamérica.


 Formulan así el planteamiento:
“Se plantea en este recurso si es inconstitucional que la Comisión Estatal de Elecciones —en años en que se celebran elecciones— le requiera a la Universidad de Puerto Rico que sus anuncios y publicaciones cumplan —durante este período— con las disposiciones pertinentes de la Ley Electoral y sus reglamentos.” Caso Núm. RE-93-1, Parte I, Solicitud de revisión, pág. 4.


 Se ha dicho que la frase “foro público” fue por primera vez utilizada por el Prof. Harry Kalven, Jr. en su artículo The Concept of the Public Forum: Cox v. Louisiana, 1965 S.Ct. Rev. 1. Véase Nimmer on Freedom of Speech Sec. 4.09[0] esc. 163, pág. 4-09 (1992).


 para casos federales que examinan la validez constitucional de reglamenta-ciones impuestas a publicaciones estudiantiles por oficiales de escuelas y universi-dades públicas, véase Anotación, Validity, Under Federal Constitution, of Public School or State College Regulation of Student Newspapers, Magazines, or Other Publications — Federal Cases, 16 A.L.R. Fed. 182 (1973).


 En la Sec. 11 de la Anotación, First Ammendment Rights of Free Speech and Press as Applied to Public Schools — Supreme Court Cases, 73 L.Ed.2d 1466, 1478 (1984), se analizan las razones por las cuales el periódico escolar no cualificaba como un foro público.


 La Universidad invoca Mississippi Gay Alliance v. Goudelock, 536 F.2d 1073 (5to Cir. 1976), que resolvió que la negativa del editor de un periódico de una uni-versidad estatal publicar los anuncios de la organización demandante violaba los derechos garantizados por la Primera Enmienda. Además, nos cita Lueth v. St. County Clair Community College, 732 F. Supp. 1410 (E.D. Mich. 1990), en que la Corte de Distrito dictaminó que el periódico universitario constituía un foro público y, por ende, el Decano de la institución no podía prohibir la publicación de un anuncio de un club de bailarinas nocturnas, pues atentaba contra los derechos de expresión del editor del periódico.
En esa misma sintonía, anotamos San Diego Committee v. Governing Bd., 790 F.2d 1471 (9no Cir. 1986), en que la Corte de Apelaciones expresó que la decisión de una junta escolar de prohibir la publicación de un anuncio en oposición al servicio militar violaba la Primera Enmienda por ser el periódico un foro público.